United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-1254
                     ___________________________

                             Valentino V. Warren

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Krispy Kreme Doughnuts; Hal Smith Restaurant Group; Charleston’s Restaurant
              Group; A-OK, LLC; HS-Real Estate; Jason Hart

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                       Submitted: September 17, 2014
                         Filed: September 19, 2014
                               [Unpublished]
                               ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
       Valentino Warren appeals the district court’s1 adverse grant of summary
judgment in his civil action asserting unlawful employment discrimination under Title
VII. Upon careful de novo review, we conclude that summary judgment was properly
granted. See Torgerson v. City of Rochester, 643 F.3d 1031, 1042, 1046 (8th Cir.
2011) (this court reviews grant of summary judgment de novo; summary judgment
is proper if pleadings, discovery and disclosure materials on file, and any affidavits
show that there is no genuine issue as to any material fact and that movant is entitled
to judgment as matter of law); see also Edmund v. MidAmerican Energy Co., 299
F.3d 679, 686-87 (8th Cir. 2002) (federal courts do not sit as super personnel
department reviewing wisdom or fairness of business judgments made by employers,
except to extent those judgments involve intentional unlawful discrimination).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable James Moody, Jr., United States District Judge for the Eastern
District of Arkansas.

                                         -2-